UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A (Amendment No, 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission file number: 000-52684 Progressive Care Inc. (Exact name of registrant as specified in its charter) Delaware 32-0186005 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1111 Park Center Blvd., Suite 202, Miami Gardens, FL33169 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 1-786-657-2060 Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated file, or a smaller reporting company.See the definitions of “large accelerated filer,“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-Accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox As of November 14, 2012, the Registrant had 24,413,602 shares of common stock outstanding. PROGRESSIVE CARE INC. FORM 10-Q/A TABLE OF CONTENTS Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations - unaudited 3 Consolidated Statement of Equity –unaudited 4 Consolidated Statement of Cash Flows - unaudited 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risks 27 Item 4. Controls and Procedures 27 PART II—OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURE 29 EXPLANATORY NOTE We are filing this Amendment No.1 on Form 10-Q/A to amend and restate in their entirety the following items of our Quarterly Report on Form 10-Q for the quarter ended September 30, 2012 as originally filed with the Securities and Exchange Commission (the “SEC”) on November21, 2012 (the “Original Form10-Q”): (i)Item1 of Part I “Financial Information,” (ii)Item2 of Part I, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and (iii)Item4 of PartI, “Controls and Procedures.” We have also updated the signature page, the certifications of our Chief Executive Officer and Chief Financial Officer in Exhibits 31.1, 31.2, 32.1 and 32.2, and our financial statements formatted in Extensible Business Reporting Language (XBRL) in Exhibits 101. No other sections were affected, but for the convenience of the reader, this report on Form 10-Q/A restates in its entirety, as amended, our Original Form10-Q. This report on Form 10-Q/A is presented as of the filing date of the Original Form10-Q and does not reflect events occurring after that date, or modify or update disclosures in any way other than as required to reflect the restatement described below. We have determined that our previously reported results for the quarter ended September30, 2012 incorrectly accounted for the reverse merger on October 21, 2010 between Progressive Care Inc (the legal acquirer) and Pharmco, LLC (the accounting acquirer), which is being treated herein as a reverse recapitalization. See Note 1 to the financial statements. 1 PART I.—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Progressive Care Inc. and Subsidiaries Consolidated Balance Sheets September 30, 2012 December 31, 2011 (As Restated) (Unaudited) Assets Current Assets Cash $ 3,572 $ 88,874 Accounts receivable - net 1,295,198 1,006,835 Income tax receivable 4,819 - Inventory 319,951 248,678 Prepaids 23,546 21,741 Total Current Assets 1,647,086 1,366,128 Property and equipment - net 270,654 276,795 Other Assets Deposits 47,612 44,741 Debt issue costs - net 105,051 22,259 Deferred tax assets - net 216,322 167,613 Total Other Assets 368,985 234,613 Total Assets $ 2,286,725 $ 1,877,536 Liabilities and Stockholders' Equity Current Liabilities Cash overdraft $ - $ 71,380 Accounts payable and accrued liabilities 515,642 248,785 Deferred rent payable 39,812 17,535 Income taxes payable - 43,344 Debt - net 449,182 87,767 Debt - related party 85,000 73,329 Accrued interest payable - related party - 24,732 Derivative liability 187,974 - Deferred tax liabilities - net 13,000 43,599 Total Current Liabilities 1,290,610 610,471 Long Term Debt 150,000 150,000 Total Liabilities 1,440,610 760,471 Stockholders' Equity Common stock, par value $0.0001; 100,000,000 shares authorized 24,413,602 and36,348,830 issued and outstanding, respectively 2,441 3,635 Additional paid in capital (29,546 ) (267,831 ) Retained Earnings 873,220 1,381,261 Total Stockholders' Equity 846,115 1,117,065 Total Liabilities and Stockholders' Equity $ 2,286,725 $ 1,877,536 See accompanying notes to unaudited consolidated financial statements 2 Progressive Care Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 (As Restated) (As Restated) (As Restated) (As Restated) Sales - net $ 2,532,257 $ 1,937,985 $ 7,502,263 $ 5,707,894 Cost of sales 1,749,911 1,085,814 5,337,783 2,917,767 Gross profit 782,346 852,171 2,164,480 2,790,127 Selling, general and administrative expenses 1,099,529 946,117 2,708,990 2,920,008 Loss from operations (317,183 ) (93,946 ) (544,510 ) (129,881 ) Other income (expense) Change in fair value of derivative liability 40,234 - 56,179 - Gain on AP and debt forgiveness - - 69,298 - Gain on forgivensss of accrued interest - former related party - - - 12,585 Loss on sale of equipment - (2,671 ) - (2,671 ) Interest expense (127,181 ) (1,426 ) (213,575 ) (13,997 ) Total other expense (86,947 ) (4,097 ) (88,098 ) (4,083 ) Loss before provision for income taxes (404,130 ) (98,043 ) (632,608 ) (133,964 ) Provision for income taxes Current income tax benefit (expense) 26,482 25,795 45,259 (14,748 ) Deferred income tax benefit (expense) 55,115 (29,601 ) 79,308 (50,002 ) Total income tax benefit (expense) 81,597 (3,806 ) 124,567 (64,750 ) Net loss $ (322,533 ) $ (101,849 ) $ (508,041 ) $ (198,714 ) Basic and diluted net loss per common share (0.01 ) (0.00 ) (0.01 ) (0.01 ) Weighted average number of common shares outstanding during the period - basic and diluted 29,573,281 35,879,339 34,132,251 35,137,784 See accompanying notes to unaudited consolidated financial statements 3 Progressive Care Inc. and Subsidiaries Consolidated Statement of Stockholders' Equity For the Years Ended December 31, 2011 and 2010 and the Period Ended September 30, 2010 (Unaudited & Restated) Common Stock Additional Total $0.0001 Par Value Paid-in Retained Stockholders' Shares Amount Capital Earnings Equity Balance, December 31, 2010 33,562,000 $ 3,356 $ (1,320,279 ) $ 1,635,538 $ 318,615 Issuance of common stock for services rendered 302,261 30 83,213 - 83,243 Issuance of common stock for services rendered - related parties 1,385,596 139 524,861 - 525,000 Issuance of common stock in connection with the conversions of debt and acrrued interest 1,098,973 110 439,479 - 439,589 Issuance of warrants as debt issue cost - related party - - 4,895 - 4,895 Net loss for the year ended December 31, 2011 - - - (254,277 ) (254,277 ) Balance, December 31, 2011 36,348,830 3,635 (267,831 ) 1,381,261 1,117,065 Issuance of common stock for debt issue costs 196,078 19 99,981 - 100,000 Issuance of common stock for services rendered 45,000 5 21,096 - 21,101 Issuance of common stock for services rendered - related party 32,126 3 14,997 - 15,000 Retirement of cancelled shares (12,208,432 ) (1,221 ) 1,221 - - Gain on debt forgiveness - related party - - 100,990 - 100,990 Net loss for the nine months ended September 30, 2012 - - - (508,041 ) (508,041 ) Balance, September 30, 2012(unaudited, as restated) 24,413,602 $ 2,441 $ (29,546 ) $ 873,220 $ 846,115 See accompanying notes to unaudited consolidated financial statements 4 Progressive Care Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2012 2011 (As Restated) (As Restated) Cash Flows From Operating Activities: Net loss $ (508,041 ) $ (198,714 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation 193,840 30,576 Bad debt 277,659 - Recognition of stock-based compensation 21,101 483,243 Recognition of stock-based compensation - related parties 15,000 - Forgiveness of accrued interest - former related party (12,585 ) Amortization of debt issue costs and debt discount 172,052 - Change in fair value of derivative liability (56,179 ) - Gain on AP and debt forgiveness (69,298 ) - Changes in operating assets and liabilities: (Increase) decrease in: Accounts receivable - net (566,022 ) (393,552 ) Income tax receivable (4,819 ) - Inventory (71,273 ) 49,990 Prepaids (1,805 ) - Deposits (2,871 ) (35,704 ) Deferred taxes (79,308 ) 50,002 Increase (decrease) in: Accounts payable and accrued liabilities 426,723 149,350 Deferred rent 22,277 13,100 Income tax payable (43,344 ) 2,138 Accrued interest payable - related party 2,929 4,387 Net Cash Provided by (Used in) Operating Activities (271,379 ) 142,231 Cash Flows From Investing Activities: Purchase of property and equipment (187,699 ) (178,902 ) Loss on sale of equipment - 2,671 Net Cash Used in Investing Activities (187,699 ) (176,231 ) Cash Flows From Financing Activities: Cash overdraft (71,380 ) - Proceeds from issuance of debt 540,000 - Proceeds from issuance of debt - related party 85,000 - Repayment of debt (127,344 ) (71,780 ) Debt issue costs (52,500 ) - Net Cash Provided by (Used in) Financing Activities 373,776 (71,780 ) Net decrease in cash (85,302 ) (105,780 ) Cash at beginning of year 88,874 204,336 Cash at end of period $ 3,572 $ 98,556 Supplemental disclosures of cash flow information: Cash paid for interest $ 12,062 $ 11,033 Cash paid for taxes $ 3,000 $ 12,610 Supplemental disclosures of non-cash financing activities: Conversion of accounts payable to notes $ 153,335 $ - Debt discount recorded on convertible debt accounted for as a derivative liability $ 244,153 $ - Issuance of common stock for debt issue costs $ 100,000 $ - Gain on debt forgiveness - related party $ 100,990 $ - Conversion of notes payable into common shares $ - $ 410,000 Conversion of accrued interest into common shares $ - $ 29,589 See accompanying notes to unaudited consolidated financial statements 5 Progressive Care Inc. and Subsidiaries Notes to Consolidated Financial Statements September 30, 2012 (Unaudited) (As Restated) Note 1 Nature of Operations, Recapitalization and Restatement (As Restated) Organization Progressive Training, Inc. (“Progressive Training”)was incorporated onOctober 31, 2006in the State of Delaware. Pharmco, LLCa Florida limited liability company (“PharmCo”) was incorporated on November 29, 2005. On October 21, 2010, Progressive Trainingentered into an Agreement and Plan of Merger with PharmCo, and Pharmco Acquisition Corp. (“Acquisition Sub”), pursuant to which Acquisition Sub was merged with and into PharmCo, and PharmCo, as the surviving corporation, became the Company’s wholly-owned subsidiary (the “Reverse Merger”). As part of the Reverse Merger, Progressive Training was renamed Progressive Care Inc. (the “Company”). Description of the Business The Company is a retail pharmacy specializing in the sale of medications and related patient care management, the sale and rental of durable medical equipment ("DME") and the supply of prescription medications and DME to nursing homes and assisted living facilities. Recapitalization Immediately following the Reverse Merger, the shareholders of PharmCo owned a majority of the outstanding shares of the Company, giving them voting control. In addition, as part of the transaction, the previous owners of Progressive Training retained the training video business; therefore, the transaction was accounted for as a reverse recapitalization. The assets and liabilities and the historical operations that are reflected in the financial statements are those of PharmCo.The historical consolidated financial statements reflect the impact of the change in capital structure that resulted from the recapitalization from the earliest period presented. Restatement The Company has restated its audited financial statements for the year ended December 31, 2010 (filed as amendment #2 on January 28, 2013) and its audited financial statements for the year ended December 31, 2011 (filed as amendment #1 on February 15, 2013). The Company is restating herein its unaudited quarterly financial statements for the quarters ended September 30, 2012 and 2011, originally filed in a Quarterly Report on Form 10-Q with the SEC on November 21, 2012. The Company is also concurrently restating its unaudited financial statements for the quarters ended March 31, 2012 and 2011, originally filed in a Quarterly Report on Form 10-Q with the SEC on May 21, 2012 and, its unaudited financial statements for the quarters ended June 30, 2012 and 2011, originally filed in a Quarterly Report on Form 10-Q with the SEC on August 20, 2012. The Company originally recorded the Reverse Merger between Progressive Training and PharmCo as an acquisition, whereby Progressive Training acquired PharmCo. The financial statements are being restated to properly account for the Reverse Merger as a reverse recapitalization, whereby for accounting purposes, PharmCo acquired Progressive Training and therefore the financial statements set forth above are required to be restated. 6 Progressive Care Inc. and Subsidiaries Notes to Consolidated Financial Statements September 30, 2012 (Unaudited) (As Restated) The following tables present the impact of the restatements on the Company’s September 30, 2012 consolidated balance sheet and the Company’s three and nine months ended September 30, 2012 and 2011 consolidated statements of operations and statements of cash flows: September 30, 2012 As Originally Reported Adjustments As Restated Assets Current Assets Cash $ 3,572 $ - $ 3,572 Accounts receivable - net 1,295,198 - 1,295,198 Income tax receivable 3,849 970 A 4,819 Inventory 319951 - 319,951 Prepaids 23,546 - 23,546 Total Current Assets 1,646,116 970 1,647,086 Property and equipment - net 270,654 - 270,654 Other Assets Deposits 47,612 - 47,612 Debt issue costs - net 105,051 105,051 Deferred tax assets - net 156, 268 60,054 A 216,322 Total Other Assets 308,931 60,054 368,985 Total Assets $ 2,225,701 $ 61,024 $ 2,286,725 Liabilities and Stockholders' Equity Current Liabilities Accounts payable and accrued liabilities $ 515,642 $ - $ 515,642 Deferred rent payable 39,812 - 39,812 Debt - net 449,182 - 449,182 Debt - related parties 85,000 - 85,000 Derivative liability 187,974 - 187,974 Deferred tax liabilities - net 55,268 (42,268 )A 13,000 Total Current Liabilities 1,332,878 (42,268 ) 1,290,610 Long Term Debt 150,000 - 150,000 Total Liabilities 1,482,878 (42,268 ) 1,440,610 Stockholders' Equity Common stock, par value $0.0001; 100,000,000 shares authorized, 35,280,000 and5,280,000 issued and outstanding 2,441 - 2,441 Additional paid in capital 93,340 (122,886 )B (29,546 ) Retained earnings 647,042 226,178 B 873,220 Total Stockholders' Equity 742,823 103,292 846,115 Total Liabilities and Stockholders' Equity $ 2,225,701 $ 61,024 $ 2,286,725 Adjustments A - Recalculation of taxes including new net operating loss as a result of Reverse Merger; see Note 10 B- Change in additional paid in capital and retained earnings a result of change in acquirer/acquiree in connection with Reverse Merger; see Note 1 7 Progressive Care Inc. and Subsidiaries Notes to Consolidated Financial Statements September 30, 2012 (Unaudited) (As Restated) Three Months Ended Nine Months Ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 As Originally Reported Adjustments As Restated As Originally Reported Adjustments As Restated As Originally Reported Adjustments As Restated As Originally Reported Adjustments As Restated Sales - net $ 2,532,257 $ - 2,532,257 $ 1,937,985 $ - $ 1,937,985 $ 7,502,263 $ - 7,502,263 $ 5,707,894 $ - $ 5,707,894 Cost of sales 1,749,911 - 1,749,911 1,085,814 - 1,085,814 5,337,783 - 5,337,783 2,917,767 - 2,917,767 Gross profit 782,346 - 782,346 852,171 - 852,171 2,164,480 - 2,164,480 2,790,127 - 2,790,127 Selling, general and administrative expenses 1,099,529 - 1,099,529 1,007,418 (61,301 ) B 946,117 2,708,990 - 2,708,990 3,101,911 (181,903 ) B 2,920,008 Loss from operations (317,183 ) - (317,183 ) (155,247 ) 61,301 (93,946 ) (544,510 ) - (544,510 ) (311,784 ) 181,903 (129,881 ) Other income (expense) Change in fair value of derivative liability 40,234 - 40,234 - - - 56,179 - 56,179 - - - Gain on AP and debt forgiveness - 69,298 69,298 - - - Gain on forgivensss of accrued interest - former related party - 12,585 - 12,585 Loss on sale of equipment - - (2,671 ) (2,671 ) - - (2,671 ) - (2,671 ) Interest expense (127,181 ) (127,181 ) (1,426 ) (1,426 ) (213,575 ) (213,575 ) (13,997 ) - (13,997 ) Total other expense (86,947 ) - (86,947 ) (4,097 ) (4,097 ) (88,098 ) - (88,098 ) (4,083 ) - (4,083 ) Loss before provision for income taxes (404,130 ) - (404,130 ) (159,344 ) 61,301 (98,043 ) (632,608 ) - (632,608 ) (315,867 ) 181,903 (133,964 ) Provision for income taxes Current income tax benefit (expense) - 26,482 A 26,482 - 25,795 A 25,795 - 45,259 A 45,259 - (14,748 ) A (14,748 ) Deferred income tax benefit (expense) 39,699 15,416 A 55,115 - (29,601 ) A (29,601 ) 39,699 39,609 A 79,308 - (50,002 ) A (50,002 ) Total income tax benefit (expense) 39,699 41,898 81,597 - (3,806 ) (3,806 ) 39,699 84,868 124,567 - (64,750 ) (64,750 ) Net loss $ (364,431 ) $ 41,898 (322,533 ) $ (159,344 ) $ 57,495 $ (101,849 ) $ (592,909 ) $ 84,868 (508,041 ) $ (315,867 ) $ 117,153 $ (198,714 ) Basic and diluted loss per share (0.01 ) (0.01 ) (0.00 ) (0.00 ) (0.02 ) (0.01 ) (0.01 ) (0.01 ) Weighted average number of common shares outstanding during the period - basic and diluted 29,573,281 29,573,281 35,879,539 35,879,339 34,132,251 34,132,251 35,137,928 35,137,784 Adjustments A - Recalculation of taxes including new net operating loss as a result of Reverse Merger; see Note 10 B - Removal of amortization expense of intangible assets in connection with Reverse Merger; see Note 1 8 Progressive Care Inc. and Subsidiaries Notes to Consolidated Financial Statements September 30, 2012 (Unaudited) (As Restated) September 30, 2012 September 30, 2011 As Originally Reported Adjustments As Restated As Originally Reported Adjustments As Restated Cash Flows From Operating Activities: Net loss $ (592,909 ) 84,868 $ (508,041 ) $ (315,867 ) 117,153 $ (198,714 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation 193,840 - 193,840 30,576 - 30,576 Bad debt 277,659 - 277,659 - - - Recognition of stock-based compensation 21,101 - 21,101 483,243 - 483,243 Recognition of stock-based compensation - related parties 15,000 - 15,000 - - - Forgiveness of accrued interest - former related party - (12,585 ) C (12,585 ) Amortization of intangibles - - - 181,904 (181,904 ) B - Amortization of debt issue costs and debt discount 172,052 - 172,052 - - - Change in fair value of derivative liability (56,179 ) - (56,179 ) - - - Gain on AP and debt forgiveness (69,298 ) - (69,298 ) - - - Changes in operating assets and liabilities: (Increase) decrease in: Accounts receivable - net (566,022 ) - (566,022 ) (393,552 ) - (393,552 ) Income tax receivable (3,849 ) (970 ) A (4,819 ) (12,610 ) 12,610 A - Inventory (71,273 ) - (71,273 ) 49,990 - 49,990 Prepaids (1,805 ) - (1,805 ) - - - Deposits (2,871 ) - (2,871 ) (35,704 ) - (35,704 ) Deferred tax assets - net - (79,308 ) A (79,308 ) - 50,002 A 50,002 Increase (decrease) in: Accounts payable and accrued liabilities 426,723 - 426,723 142,570 6,780 C/D 149,350 Deferred rent 22,277 - 22,277 13,100 - 13,100 Income tax payable (38,754 ) (4,590 ) A (43,344 ) - 2,138 A 2,138 Accrued interest payable - related party 2,929 - 2,929 (1,419 ) 5,806 C 4,387 Net Cash Provided by (Used in) Operating Activities (271,379 ) - (271,379 ) 142,231 - 142,231 Cash Flows From Investing Activities: Purchase of property and equipment (187,699 ) - (187,699 ) (176,231 ) (2,671 ) E (178,902 ) Loss on sale of equipment - 2,671 E 2,671 Net Cash Used in Investing Activities (187,699 ) - (187,699 ) (176,231 ) - (176,231 ) Cash Flows From Financing Activities: Cash overdraft (71,380 ) - (71,380 ) - - - Proceeds from issuance of debt 540,000 - 540,000 - - - Proceeds from issuance of debt - related party 85,000 - 85,000 - - - Debt issue costs (52,500 ) - (52,500 ) - - - Repayment of debt (127,344 ) - (127,344 ) (71,780 ) - (71,780 ) Net Cash Provided by (Used in) Financing Activities 373,776 - 373,776 (71,780 ) - (71,780 ) Net decrease in cash (85,302 ) - (85,302 ) (105,780 ) - (105,780 ) Cash at beginning of year 88,874 - 88,874 204,336 - 204,336 Cash at end of period $ 3,572 $ - $ 3,572 $ 98,556 $ - $ 98,556 Supplemental disclosures of cash flow information: Cash paid for interest $ 12,062 $ - $ 12,062 $ 6,787 $ 4,246 $ 11,033 Cash paid for taxes $ 3,000 $ - $ 3,000 $ 12,610 $ - $ 12,610 Supplemental disclosures of non-cash financing activities: Conversion of accounts payable to notes $ 153,335 $ - $ 153,335 $ - $ - $ - Debt discount recorded on convertible debt accounted for as a derivative liability $ 244,153 $ - $ 244,153 $ - $ - $ - Issuance of common stock for debt issue costs $ 100,000 $ - $ 100,000 $ - $ - $ - Gain on debt forgiveness - related party $ 100,990 $ - $ 100,990 $ - $ - $ - Conversion of notes payable into common shares $ - $ - $ - $ 410,000 $ - $ 410,000 Conversion of accrued interest into common shares $ - $ - $ - $ 29,589 $ - $ 29,589 Adjustments A - Recalculation of taxes including new net operating loss as a result of Reverse Merger; see Note 10 B - Removal of amortization expense of intangible assets in connection with Reverse Merger; see Note 1 C - Reclassification of accrued interest - related party D - Reclassification from accounts payable and accrued liabilities for presentation purposes E- Reclassification of loss on sale of equipment 9 Progressive Care Inc. and Subsidiaries Notes to Consolidated Financial Statements September 30, 2012 (Unaudited) (As Restated) Basis of Presentation and Reclassification The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial informationand with the instructions to the Quarterly Report on Form 10-Q and Article 10 of Regulation S-X. Accordingly, they may not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows. It is management's opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation. The unaudited interim consolidated financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K/A for the years ended December 31, 2011 and 2010 (as restated February 15, 2013), which contains the audited financial statements and notes thereto, together with the Management’s Discussion and Analysis of Financial Condition and Results of Operation, for the years ended December 31, 2011 and 2010. The interim results for the periods ended September 30, 2012 and 2011 are not necessarily indicative of results for the full fiscal year. Certain prior periodamounts have been reclassified to conform to the current period presentation including the restatement previously mentioned. These reclassifications had no effect on the financial position, results of operations or cash flows for the periods presented. Note 2 Summary of Significant Accounting Policies Principles of Consolidation All inter-company accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Such estimates and assumptions impact both assets and liabilities, including but not limited to: net realizable value of accounts receivable, estimated useful lives and potential impairment of property and equipment, estimated fair value of warrants and derivative liabilities using the Black-Scholes option pricing method and estimates of tax assets and liabilities. Making estimates requires management to exercise significant judgment. It is at least reasonably possible that the estimate of the effect of a condition, situation or set of circumstances that existed at the date of the financial statements, which management considered in formulating its estimate, could change in the near term due to one or more future confirming events. Accordingly, actual results could differ significantly from estimates. Cash The Company minimizes credit risk associated with cash by periodically evaluating the credit quality of its primary financial institution. The balance at times may exceed federally insured limits; however, at September 30, 2012 and December 31, 2011, respectively, the balances did not exceed the federally insured limit. The Company has no cash equivalents. 10 Progressive Care Inc. and Subsidiaries Notes to Consolidated Financial Statements September 30, 2012 (Unaudited) (As Restated) Risks and Uncertainties The Company's operations are subject to intense competition, risk and uncertainties including financial, operational, regulatory and other risks including the potential risk of business failure. See Note 11 – Going Concern. Billing Concentrations The Company’s primary receivables are from prescription medication and DME equipment billed to various insurance providers.Ultimately, the insured is responsible for payment should the insurance company not reimburse the Company. The Company generated reimbursements from significant insurance providers for the nine months ended September 30, 2012 and 2011 as shown below. Nine months ended Insurance Provider September 30, September 30, A 19% 9% B 16% 14% C 12% 10% D 13% - E - 18% F 13% 1% Inventory is valued on a lower of first-in, first-out (FIFO) cost or market basis.Inventory primarily consists of prescription medications, DME and retail items. Property and Equipment Company used property and equipment is stated at cost, less accumulated depreciation. Expenditures for maintenance and repairs are charged to expense as incurred. The Company provides DME on rent-to-own terms. Pursuant to Medicare guidelines (which are followed by private insurance carriers as well) DME equipment is “rented” to the insured for 13 months, after which title to the equipment transfers to the insured. Depreciation of DME equipment is recorded to cost of sales. Depreciation is computed on a straight-line basis over estimated useful lives. Property and equipment is reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. There were no impairment charges taken for the nine months ended September 30, 2012 or 2011. Fair Value of Financial Instruments The Company measures assets and liabilities at fair value based on an expected exit price as defined by the authoritative guidance on fair value measurements, which represents the amount that would be received on the sale of an asset or paid to transfer a liability, as the case may be, in an orderly transaction between market participants. As such, fair value may be based on assumptions that market participants would use in pricing an asset or liability. The authoritative guidance on fair value measurements establishes a consistent framework for measuring fair value on either a recurring or nonrecurring basis whereby inputs, used in valuation techniques, are assigned a hierarchical level. The following are the hierarchical levels of inputs to measure fair value ● Level 1 – Observable inputs that reflect quoted market prices in active markets for identical assets or liabilities. ● Level 2 - Inputs reflect quoted prices for identical assets or liabilities in markets that are not active; quoted prices for similar assets or liabilities in active markets; inputs other than quoted prices that are observable for the assets or liabilities; or inputs that are derived principally from or corroborated by observable market data by correlation or other means. ● Level 3 –Unobservable inputs reflecting the Company’s assumptions incorporated in valuation techniques used to determine fair value. These assumptions are required to be consistent with market participant assumptions that are reasonably available. 11 Progressive Care Inc. and Subsidiaries Notes to Consolidated Financial Statements September 30, 2012 (Unaudited) (As Restated) The following are the major categories of liabilities measured at fair value on a recurring basis as of September 30, 2012 and December 31, 2011, using quoted prices in active markets for identical liabilities (Level 1); significant other observable inputs (Level 2); and significant unobservable inputs (Level 3): September 30, 2012 December31, Derivative Liabilities(Level 2) $ $ - The Level2 valuation relates to derivative liabilities measured using management's estimates of fair value as well as other significant inputs that are unobservable. The Company has determined the estimated fair value amounts presented in these financial statements using available market information and appropriate methodologies. However, considerable judgment is required in interpreting market data to develop the estimates of fair value. The estimates presented in the financial statements are not necessarily indicative of the amounts that could be realized in a current market exchange. The use of different market assumptions and/or estimation methodologies may have a material effect on the estimated fair value amounts. Fair value estimates are based upon pertinent information available as of the respective balance sheet dates and the Company has determined that the carrying value of all financial instruments approximates fair value. The Company's financial instruments consisted primarily of accounts receivable, prepaids, accounts payable and accrued liabilities, derivative liabilities and debt. The carrying amounts of the Company's financial instruments generally approximated their fair values as of September 30, 2012 and December 31, 2011, respectively, due to the short-term nature of these instruments. Beneficial Conversion Feature and Debt Discount For conventional convertible debt where the rate of conversion is below market value, the Company records a "beneficial conversion feature" ("BCF") and related debt discount. When the Company records a BCF, the relative fair value of the BCF is recorded as a debt discount against the face amount of the respective debt instrument. The discount is amortized to interest expense over the life of the debt. At September 30, 2012 and 2011, the Company had no BCFs. Derivative Liabilities Fair value accounting requires bifurcation of embedded derivative instruments such as conversion features in convertible debt or equity instruments, and measurement of their fair value. In determining the appropriate fair value, the Company uses the Black-Scholes option-pricing model. In assessing the convertible debt instruments, management determines if the convertible debt host instrument is conventional convertible debt and further if there is a beneficial conversion feature requiring measurement. If the instrument is not considered conventional convertible debt, the Company will continue its evaluation process of these instruments as derivative financial instruments. Once derivative liabilities are determined, they are adjusted to reflect fair value at the end of each reporting period. Any increase or decrease in the fair value is recorded in results of operations as an adjustment to fair value of derivatives. In addition, the fair value of freestanding derivative instruments such as warrants, are also valued using the Black-Scholes option-pricing model. Once a derivative liability ceases to exist any remaining fair value will be reclassified to additional paid in capital. Revenue Recognition The Company records revenue when all of the following have occurred: (1) persuasive evidence of an arrangement exists, (2) asset is transferred to the customer without further obligation, (3) the sales price to the customer is fixed or determinable, and (4) collectability is reasonably assured. For the nine months ended September 30, 2012 and 2011, the Company had two revenue streams. 12 Progressive Care Inc. and Subsidiaries Notes to Consolidated Financial Statements September 30, 2012 (Unaudited) (As Restated) (i) Pharmacy The Company recognizes its pharmacy revenue when a customer picks up or is delivered their prescription or merchandise.Billings for most prescription orders are with third-party payers, including Medicare, Medicaid and other insurance carriers.Customer returns are nominal. Total pharmacy revenues for the nine months ended September 30, 2012 and 2011 were approximately $6,510,000 (87%) and $5,033,000 (88%), respectively. (ii) Durable Medical Equipment The Company recognizes DME revenue from the date the equipment is picked up or delivered to the customer. Revenue from DME rentals is booked over a 13 month period. Customer returns are nominal. Total DME revenues for the nine months ended September 30, 2012 and 2011 were approximately $992,000 (13%) and $675,000 (12%), respectively. Cost of Sales Cost of pharmacy sales is derived based upon vendor purchases relating to prescriptions sold and point-of-sale scanning information for non-prescription sales, and is adjusted based on periodic inventories.All other costs related to sales are expensed as incurred. Cost of DME sales is derived from depreciation of DME rentals.All other costs related to sales are expensed as incurred. Vendor Concentrations For the nine months ended September 30, 2012 and 2011, the Company had significant vendor concentrations as follows: Vendor Nine months ended September 30, 2012 Nine months ended September 30, 2011 A 69
